— Judgment, Supreme Court, New York County (Ellen M. Coin, J.), rendered March 29, 2011, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of two years, unanimously affirmed.
Defendant’s waiver of his right to appeal was knowing, intelligent and voluntary (see People v Hidalgo, 91 NY2d 733 [1998]). As an alternative holding (see People v Callahan, 80 NY2d 273, 285 [1992]), we reject defendant’s claims on the merits. The record supports the court’s imposition of an enhanced sentence based on defendant’s failure to complete drug treatment (see People v Fiammegta, 14 NY3d 90 [2010]), and we perceive no basis for reducing the sentence. Concur — Tom, J.E, Sweeny, Acosta, DeGrasse and Richter, JJ.